DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Paek et al (US Pub 2016/0093680).
Regarding claim 1, Paek (fig. 3H) teaches an organic light emitting diode panel, comprising:
a substrate (substrate 110, [0031]);
a pixel defining layer (bank layer 170, [0044]) disposed over a portion of the substrate;
an organic light emitting diode device and an auxiliary cathode contacting device disposed over the substrate, which are divided by the pixel defining layer, wherein the organic light emitting diode device comprises an anode layer (first electrode 162, [0041]), a hole injecting layer (hole injecting layer 181, [0045]), a hole transporting layer (hole transporting layer 182, [0045]), a light emitting layer (light emitting material layer 183, [0045]), and an electron transporting layer (electron transporting layer 184, [0045]) sequentially formed over the portion of the substrate, and the auxiliary cathode contacting device comprises an auxiliary cathode (auxiliary electrode 164, [0043]) and a conductive contact (residual layer 187, [0046]) sequentially formed over another portion of the substrate, wherein the conductive contact (187) comprises a conductive mixture consisting of the electron transporting layer and a solvent material (organic solvent, [0071] and fig. 3F) used to dissolve the electron transporting layer; and
a transparent electrode layer (second electrode 192, [0075]), covering the electron transporting layer, the pixel defining layer, and the conductive contact.
Regarding claim 5, Paek (fig. 3H) teaches the organic light emitting diode panel according to claim 1, wherein the transparent electrode layer and the auxiliary cathode form an ohmic contact through the conductive con tact (“the second electrode 192 is connected to the auxiliary electrode 164, and the resistance of the second electrode 192 is lowered”, [0050]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Paek in view of IM et al (US Pub 2017/0170431).
Paek teaches the transparent electrode layer (second electrode 192, [0075]), but does not teach 
wherein a material of the transparent electrode layer consists of indium tin oxide or indium zinc oxide.
	IM (fig. 3) teaches wherein a material of the transparent electrode layer (transparent cathode electrode 250, [0093] and [0102] consists of indium tin oxide or indium zinc oxide (ITO or IZO, [0102]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed the second electrode 192 of Paek with cathode electrode 250 of IM because such material substitution is equivalently known for the same purpose. i.e. being used for transparent electrode layer, MPEP 2144.06 (II).

Allowable Subject Matter
s 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record taken along or in combination, fails to teach or reasonably suggests the organic light emitting diode panel according to claim 1, wherein a material of the electron transporting layer is composed of 4,7-diphenyl-1,10-phenanthroline, 8-hydroxyquin- olinolato-lithium, or 1,3,5-Tris(1-phenyl-1H-benzimidazol-2-yl) benzene, and a material of the solvent material used for dissolving the electron transporting layer is 1,10-o-phenanthroline, 4-oxo-4,5,6,7-tetrahydro-1-benzofuran-3-carboxylic acid methyl ester, or 1-phenyl-1H-ben- zimidazole.
Claims 6-10 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record taken along or in combination, fails to teach or reasonably suggests performing a heating process, converting the solid solvent layer to a liquid state at a temperature higher than 80 °C to dissolve and mix with the electron transporting layer thereabove, and forming a conductive contact comprising a conductive mixture consisting of the electron transporting layer and a solvent material of the solid solvent layer between the electrode and the auxiliary cathode as the temperature is reduced to less than 80 °C.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC HOANG whose telephone number is (571)272-1780. The examiner can normally be reached on M-F, 8-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Quoc D Hoang/
Primary Examiner, Art Unit 2892